               Case 5:16-cr-00322-EJD Document 203 Filed 01/24/19 Page 1 of 2




 1   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
 2
     BARBARA J. VALLIERE (DCBN 439353)
 3   Chief, Criminal Division

 4   JEFFREY D. NEDROW (CABN 161299)
     MAIA T. PEREZ (MABN 672328)
 5   Assistant United States Attorneys

 6            150 Almaden Boulevard, Suite 900
              San Jose, California 95113
 7            Telephone: (408) 535-5045
              FAX: (408) 4535-5066
 8            Email: jeff.nedrow@usdoj.gov

 9   Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            SAN JOSE DIVISION

13   UNITED STATES OF AMERICA,                            CASE NO. CR 16-00322-EJD

14           Plaintiff,                                   THE PARTIES’ JOINT
                                                          STATEMENT OF THE CASE
15      v.
                                                          Court: Hon. Edward J. Davila
16
     FRITZ KRAMER,
17
             Defendant.
18

19

20

21           Having met and conferred, the parties hereby stipulate to the attached statement of the case.

22 DATED: January 24, 2019                                 Respectfully submitted,
23
                                                           DAVID L. ANDERSON
24                                                         United States Attorney
                                                           /s/
25                                                         JEFFREY D. NEDROW
                                                           MAIA T. PEREZ
26                                                         Assistant United States Attorneys
27
                                                           /s/______________________________
28                                                         DANIEL L. BARTON
                                                           Attorney for Defendant Fritz Kramer
     NO. CR 16-00322-EJD
     PARTIES’ JOINT STATEMENT OF CASE                 1
             Case 5:16-cr-00322-EJD Document 203 Filed 01/24/19 Page 2 of 2




 1                                       STATEMENT OF THE CASE

 2                Mr. Fritz Kramer, the defendant in this case, is charged with eleven counts of wire fraud,

 3         in violation of Title 18, United States Code, Section 1343, and one count of commodities fraud,

 4         in violation of 18 U.S.C. Section 1348. The indictment alleges that between 2008 and 2016, Mr.

 5         Kramer participated in a fraudulent scheme in which he solicited funds from investors for the

 6         stated purpose of investing in a plan to export gold and diamonds from the Democratic Republic

 7         of the Congo, in Africa. The indictment further alleges that Mr. Kramer told investors that they

 8         were investing in a quasi-philanthropic undertaking in which corrupt middlemen would be cut

 9         out of the gold and diamond export process, providing greater profits to miners in the DRC. The

10         indictment alleges that Mr. Kramer promised investors high rates of returns for short-term

11         investments. The indictment further alleges that over a period of years, Mr. Kramer repeatedly

12         told investors that a variety of events had arisen which precluded delivery of the gold and

13         diamonds. The indictment further alleges that Mr. Kramer sent e-mails to investors which

14         contained fake or altered documents as attachments, and that Mr. Kramer used these documents

15         to persuade investors that the export project was legitimate, and to provide a basis for ongoing

16         requests for additional investments. The indictment further alleges that Kramer directed

17         investors to send money via Western Union and MoneyGram to financial institutions in

18         Tanzania, South Africa, Zambia, and Zimbabwe in furtherance of the scheme. According to the

19         indictment, investors sent at least $3-4 million at the direction of Mr. Kramer, and no investor

20         realized any return on the money they invested in the project. The indictment alleges that Mr.

21         Kramer knew that the funds provided by investors were not being used to develop an actual gold

22         and diamond export project, and that Mr. Kramer and his associates never intended to provide

23         any return on the money that they obtained from investors.

24                Mr. Kramer denies these allegations and has entered a plea of not guilty.

25

26

27

28

     NO. CR 16-00322-EJD
     PARTIES’ JOINT STATEMENT OF CASE               2
